Citation Nr: 1017946	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  07-06 639	)	DATE
	)

	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected chronic lumbar strain with 
scoliosis.

3.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected degenerative joint disease, 
bilateral knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service from February 2001 to 
February 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as disturbances in 
motivation and mood in addition to nightmares, sleep 
disturbances, daily intrusive thoughts, irritability, easily 
angered, decreased socializing, difficulty being among 
crowds, decreased concentration, decreased memory, feelings 
of isolation, hypervigilance, depression and anxiety.

2.  The Veteran's service-connected chronic lumbar strain 
with scoliosis is not productive of limitation of flexion of 
60 degrees or more of the thoracolumbar spine, combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour; nor does this 
disability represent an exceptional disability picture.

3.  The Veteran's degenerative joint disease of the right 
knee is productive of range of motion no less than 0 degrees 
of extension to 120 degrees of flexion with pain and no 
lateral instability or recurrent subluxation; nor does this 
disability represent an exceptional disability picture.

4.  The Veteran's degenerative joint disease of the right 
knee is productive of range of motion no less than 0 degrees 
of extension to 120 degrees of flexion with pain and no 
lateral instability or recurrent subluxation; nor does this 
disability represent an exceptional disability picture.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent for 
posttraumatic stress disorder (PTSD) are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7 and 4.130, 
Diagnostic Code 9411 (2009).

2.  The criteria for a disability rating in excess of 10 
percent for service-connected chronic lumbar strain with 
scoliosis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Codes 5235 
through 5243 (2009).

3.  The criteria for a separate disability rating of 10 
percent for service-connected degenerative joint disease of 
the right knee are met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, 
Diagnostic Code 5003, 5010, 5257, 5260, 5261 (2009).

4.  The criteria for a separate disability rating of 10 
percent for service-connected degenerative joint disease of 
the left knee are met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, 
Diagnostic Code 5003, 5010, 5257, 5260, 5261 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the issues on appeal arise from the 
Veteran's disagreement with the initial evaluations of his 
now service-connected disabilities for which service 
connection was granted in the March 2006 rating decision.  
Although the RO provided the Veteran with specific notice as 
to his claims for higher initial disability ratings in May 
2008, since the Veteran's claims were initially ones for 
service connection, which has been granted, the Board finds 
that VA's obligation to notify the Veteran was met as the 
claims for service connection were obviously substantiated.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, any deficiency in notice relating to the Veteran's 
appeal for initial increased ratings is not prejudicial to 
the Veteran.

With respect to VA's duty to assist, all relevant, identified 
and available evidence has been obtained, and VA has notified 
the Veteran of any evidence that could not be obtained.  The 
Veteran has not referred to any additional, unobtained 
evidence relevant to his claims.  The duty to assist includes 
providing the veteran a thorough and contemporaneous 
examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
The Veteran was afforded VA examinations on his claims in 
December 2005.  Significantly, the Board observes that the 
Veteran does not report that the conditions have worsened 
since he was last examined, and thus a remand is not required 
solely due to the passage of time.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995).  Furthermore, the Board 
finds that the examination reports are complete and adequate 
for rating purposes as they provide all relevant information 
needed to evaluate the Veteran's service-connected 
disabilities.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's claims for higher evaluations derive from his 
original claims for service connection that were placed in 
appellate status by his disagreement with the initial rating 
awards.  In these circumstances, separate ratings may be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

In evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  

PTSD

The Veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The Board notes that, although his 
PTSD was initially evaluated as 10 percent disabling, a 30 
percent disability rating was assigned in the December 2006 
Statement of the Case effective the same date as the previous 
10 percent.  Thus, the issue before the Board is whether a 
disability rating higher than 30 percent is warranted.

The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id. at 443. 

The current 30 percent disability rating requires a 
showing of:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).

A 50 percent disability rating requires a showing of:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability 
to establish and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130.

A Global Assessment of Functioning (GAF) score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

After considering all the evidence of record, the Board finds 
that the Veteran's disability picture for his PTSD is most 
consistent with the rating criteria for a 50 percent 
disability rating.  The medical evidence shows that the 
Veteran's PTSD is manifested mostly by sleep disturbance, 
nightmares, decreased socializing, intrusive thoughts, 
difficulty being among crowds, irritability, easily angered, 
decreased concentration, decreased memory, feelings of 
isolation, hypervigilance, depression (severe at times), and 
anxiety.  The Veteran's symptoms appear to be of a moderate 
level which would be consistent with a 50 percent disability 
rating.

In addition, his GAF scores have ranged from 55 to 65, but 
have been mostly in the upper 50s range.  A GAF score of 51-
60 contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  See 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. Text Revision, 2000) (DSM-IV) at 44-47.  In contrast, a 
GAF score of 61-70 contemplates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  Id.  Thus, the Veteran's GAF scores mostly 
being in the upper 50 range contemplates a moderate 
disability consistent with a 50 percent disability rating.  

However, a higher disability rating would not be warranted as 
the evidence fails to establish a significant impairment in 
the Veteran's occupational and social functioning.  The 
evidence shows that Veteran has been able to attend college 
full time, and he finished his Associates degree and has 
continued toward getting a Bachelors degree in forensic 
science, although it is noted that he has had some 
difficulties with his schooling due to problems with 
concentration and memory for which he sought accommodation.  
Furthermore, the Veteran and his mother both report the 
Veteran lost his last position because of his irritability 
and inability to get along with his supervisor, but before 
that the evidence shows he managed to be employed with little 
to no problems.  Thus, impairment of his occupational and 
social functioning do not appear to rise to the level of 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting) and inability to establish and 
maintain effective relationships, which are criteria for a 70 
percent disability rating.

Finally, although there is some evidence of suicidal 
thoughts, the only record of this was in September 2005 when 
he was initially evaluated for his PTSD at VA and he denied 
having any plan or intent.  Subsequent medical evidence shows 
the Veteran either denied having suicidal ideation or that he 
has "morbid" thoughts but would never do anything to harm 
himself.  "Frequently, there may be thoughts of death, 
suicidal ideation, or suicide attempt.  These thought range 
from a belief that others would be better off if the person 
were dead, to transient but recurrent thoughts of committing 
suicide, to actual specific plans of how to commit suicide.  
The frequency, intensity, and lethality of these thoughts can 
be quite variable."  DSM-IV; see also, 38 C.F.R. 4.12.  The 
suicidal thoughts described in the medical reports here fall 
within the disturbances of motivation and mood that produce 
occupational and social impairment with reduced reliability 
and productivity warranting a 50 percent rating.  The 
symptomatology does not approximate the suicidal ideation 
associated with the much more severe occupational and social 
impairment characterized by deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or mood 
to such an extent that a 70 percent evaluation is warranted.

Thus, the Board finds that the evidence is sufficient to 
establish that a 50 percent disability rating is warranted 
for the Veteran's service-connected PTSD.  The Veteran's 
appeal is, therefore, granted to that extent only.

The Board notes that, in a January 2009 rating decision, the 
RO granted service connection for a traumatic brain injury, 
but evaluated it as 0 percent disabling.  In evaluating this 
new disability, the RO noted that the Veteran's symptoms of 
decreased concentration and memory had already been 
associated with his PTSD and used in evaluating that 
disability.  The Board agrees as to do so would be 
impermissible pyramiding.  See 38 C.F.R. § 4.14.  In this 
decision, the Board also related these symptoms to the 
Veteran's PTSD.  

Chronic Lumbar Strain with Scoliosis

The Veteran is currently service connection for chronic 
lumbar strain with scoliosis evaluated as 10 percent 
disabling under Diagnostic Code 5243. 

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.  
The criteria for a 40 percent rating are forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 10 percent rating is 
provided for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  See 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine.  

The rating criteria define normal range of motion for the 
various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexions are zero to 30 degrees, and left and right 
lateral rotations are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  The normal ranges 
of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following:  difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5).  Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable 
ankylosis.  Id.  

The Board finds that the preponderance of the evidence is 
against assigning a disability rating higher than 10 percent 
for the Veteran's back disability.  The medical evidence 
fails to establish that there is forward flexion of the 
thoracolumbar spine of 60 degrees or less.  At most, the 
medical evidence establishes limitation of flexion to 75 
degrees with pain although there is some evidence that fails 
to show any limitation of motion of the thoracolumbar spine.  
Nor does the evidence establish the combined range of motion 
of the thoracolumbar spine is 120 degrees or less.  Finally, 
the evidence shows the Veteran has tenderness over the 
thoracolumbar paravertebral muscles, but no muscle spasms or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Although the Veteran has 
scoliosis of the thoracic and lumbar spines, it appears that 
this is the cause of his symptoms rather than caused by his 
symptoms.  For example, the December 2005 VA examiner noted 
that the Veteran's diagnosis was chronic lumbar strain with 
symptomatic scoliosis aggravated by military duties; thereby 
inferring that the scoliosis pre-existed military service.  
Another example is that a private physician who examined the 
Veteran in July 2006 diagnosed him to have "ideopathic 
scoliosis" indicating there was no known cause of the 
scoliosis.  Significantly, this physician failed to find any 
muscle spasms or guarding on physical examination of the 
Veteran's spine that could be the cause of the Veteran's 
scoliosis.

The Board has also considered whether a separate evaluation 
is warranted for any neurologic deficit due to the service-
connected spine disability.  When rating under the General 
Rating Formula for Diseases and Injuries of the Spine, any 
associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
evaluated separately under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).  The fact that the criteria 
include symptoms such as pain, stiffness, aching, etc., if 
present, means that evaluations based on pain alone are not 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurological 
sections of the rating schedule.  See 68 Fed. Reg. 51,455 
(Aug. 27, 2003).  

The Board acknowledges that early medical evidence from 2005 
shows the Veteran complained of occasionally having 
numbness/tingling sensation in the lower extremities (mostly 
on the right), but not pain, in the lateral aspect of the 
thighs usually when sitting or lying down; in addition, there 
were some positive objective signs of neurologic deficit on 
physical examination.   For example, physical examination 
demonstrated positive straight leg raises and decreased 
sensation in the right lower extremity on the lateral aspect 
of the thigh.  (See September 2005 VA treatment note and 
December 2005 VA examination report.)  However, reports of x-
rays, CT and MRI (magnetic imaging resonance) studies of the 
thoracic and lumbar spines conducted at the end of 2005 
failed to show any stenosis, herniated disks or other signs 
of nerve impingement.  Furthermore, subsequent medical 
evidence fails to demonstrate objective evidence of 
neurologic manifestations of the Veteran's spine disability.  
For example, on a private orthopedic examination in July 
2006, although the Veteran complained of pain radiating into 
the bilateral lower extremities, physical examination 
demonstrated that strength was equal and symmetric 
bilaterally; sensation was intact, equal and symmetric 
bilaterally L1 through S1; deep tendon reflexes were 2+ at 
the ankles and knees bilaterally; and straight leg raises 
were to 90 degrees sitting and supine.  The radiographs from 
2005 of the thoracic and lumbar spines were noted to show no 
disc or cord abnormalities or stenosis.  No assessment of any 
neurologic deficits was made.  Subsequent medical records 
fail to show either complaints of or findings demonstrating 
neurologic deficits in the bilateral lower extremities.  

Based upon this evidence, the Board finds that the 
preponderance of the evidence is against awarding a separate 
disability rating for neurologic manifestations of the 
Veteran's service-connected spine disability.  Although there 
were early signs and symptoms of possible neurologic 
deficits, these were not to such a degree to be compensable.  
Typically, neurologic deficits in the lower extremities 
related to lower back disabilities involve impairment of the 
sciatic nerve, which is addressed under Diagnostic Code 8520.  
Under this code, complete paralysis, where the foot dangles 
and drops, no active movement possible of muscles below the 
knee, flexion of knee weakened or (very rarely) lost is 
assigned an 80 percent rating.  Incomplete paralysis that is 
mild is assigned a 10 percent rating.  Moderate incomplete 
paralysis is assigned a 20 percent rating, moderately severe 
incomplete paralysis is assigned a 40 percent rating, and 
severe, incomplete paralysis of the sciatic nerve, with 
marked muscle atrophy is assigned a 60 percent evaluation.  

In the present case, the Veteran only complained of 
occasional numbness/tingling sensation in the lateral aspect 
of the thighs, the right more often than the left.  He 
further reported this happened only when he was sitting or 
lying down and resolved with changing position.  The Board 
finds that these symptoms do not rise to the level of mild 
incomplete paralysis.  Furthermore, there was no diagnosis 
of any neurologic deficits.  Moreover, all diagnostic 
testing failed to demonstrate any cause for the Veteran's 
complaints of numbness and tingling as they failed to 
demonstrate any cord or disk problems or stenosis of the 
spine.  Finally, the record fails to show that there were 
any persistent or chronic neurologic deficits related to the 
Veteran's spine disability since the medical evidence after 
2005 fails to show any objective evidence of such findings 
despite the Veteran's complaints.

Thus, the Board finds that the criteria for a disability 
rating in excess of 10 percent for the Veteran's service-
connected spine disability have not been established by the 
evidence of record.  The preponderance of the evidence being 
against the Veteran's claim, a higher schedular disability 
rating is not warranted.

Furthermore, the Board finds that referral for consideration 
of an extraschedular disability rating is not warranted 
under 38 C.F.R. § 3.321(b).  It is generally provided that 
the rating schedule will represent, as far as can practicably 
be determined, the average impairment in earning capacity in 
civil occupations resulting from a service-connected 
disability.  38 C.F.R. § 3.321(a).  In the exceptional case, 
however, to accord justice, where the schedular evaluations 
are found to be inadequate, the Secretary is authorized to 
approve, on the basis of the criteria set forth in 38 C.F.R. 
§ 3.321(b)(1), an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  38 C.F.R. 
§ 3.321(b).  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).   

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  First, the RO or the Board must determine whether 
the evidence presents such an exceptional disability picture 
that the available schedular evaluations for that disability 
are inadequate.  In other words, whether the disability 
picture presented in the record is adequately contemplated by 
the rating schedule.  In doing so, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for this disability.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.   

In the present case, there is no showing that the rating 
criteria are not adequate to rate the Veteran's service-
connected back disability.  At most, the medical evidence 
shows the Veteran's disability to be of mild severity with 
some limitation of motion due to pain of the thoracolumbar 
spine consistent with the schedular 10 percent rating 
criteria.  Thus, the preponderance of the evidence is 
against finding that referral for extraschedular 
consideration is warranted.



Degenerative Joint Disease, Bilateral Knees

The Veteran's degenerative joint disease of the bilateral 
knees is currently rated as a single 10 percent under the 
alternative provisions of Diagnostic Code 5003 where there 
is absent limitation of motion but two or more major joints 
are involved. 

Under Diagnostic Code 5003, arthritis established by x-ray 
findings is rated on the basis of limitation of motion of the 
affected joints.  When however, the limited motion of the 
specific joint or joints involved would be noncompensable 
under the appropriate diagnostic codes, a 10 percent rating 
is assigned for each involved major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Codes.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, however, arthritis is rated as 10 
percent disabling when shown by x-ray evidence of the 
involvement of two or more major joints or two or more minor 
joint groups, or as 20 percent disabling when show by x-ray 
evidence of the involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations.  

In applying the benefit of the doubt doctrine, however, the 
Board finds that the Veteran is entitled to a separate 10 
percent disability rating for each knee as the medical 
evidence does establish that the Veteran has occasionally 
had noncompensable limitation of motion of each knee.  

Limitation of motion of the knees is evaluated under 
Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 is used 
to evaluate limitation of flexion of the knee.  It provides 
for a compensable rating when flexion is limited to 45 
degrees or less.  38 C.F.R. § 4.71a.  Diagnostic Code 5261 is 
used to evaluate limitation of extension of the knee, and 
provides for a compensable rating when extension is limited 
to 10 degrees or more.  38 C.F.R. § 4.71a.  Normal range of 
motion of the knee is 0 to 140 degrees of extension to 
flexion.  38 C.F.R. § 4.71a, Plate II.  

Degenerative joint disease of the bilateral knees has been 
confirmed by x-ray evidence.  The evidence regarding 
limitation of motion, however, is mixed.  On VA examination 
in December 2005, the Veteran has normal range of motion of 
the right knee (i.e., 0 to 140 degrees) without discomfort 
(left knee was not noted as Veteran only complained of the 
right knee).  Conversely, VA Orthopedic treatment notes 
starting in October 2006 show the Veteran had range of 
motion from 0 to 120+ degrees bilaterally with medial joint 
line tenderness and some popping of the patella but no 
crepitus appreciated.  The Board notes that the October 2006 
treatment note indicates this is "normal range of motion;" 
however, for VA rating purposes, normal range of motion is 0 
to 140 degrees.  As the record is not clear, the Board 
resolves reasonable doubt in favor of the Veteran that he 
has limitation of motion to 120 degrees of flexion in both 
knees.  Under Diagnostic Code 5260, however, this is not 
compensable limitation of motion even after considering the 
DeLuca factors such as decreased functioning due to 
increased pain, mobility, incoordination, fatigability, 
etc., as a compensable rating under Diagnostic Code 5260 
requires a showing of limitation of flexion of 45 degrees or 
less.  

The Board concludes, therefore, that a 10 percent disability 
rating for degenerative joint disease in each knee is 
warranted under the provisions of Diagnostic Code 5003.  In 
other words, the veteran now has a 10 percent rating for his 
right knee and a 10 percent rating for his left knee.  

Furthermore, the Board finds that separate disability 
ratings are not warranted under other provisions of the 
rating schedule.  Under certain circumstances, separate 
ratings for separate manifestations of symptoms may be 
warranted for disability of the same joint.  See VAOPGCPREC 
23-97 (a separate rating under Diagnostic Code 5257 may be 
warranted where there is instability of the knee in addition 
to arthritis, which is evaluated under Diagnostic Code 
5003); VAOPGCPREC 9-04 (separate ratings are warranted where 
there is compensable limitation of motion of both extension 
and flexion of the same knee under Diagnostic Codes 5260 and 
5261).  

In the present case, the Board notes that there is no 
evidence demonstrating there is limitation of extension of 
either knee. Thus, a separate disability rating is not 
warranted under Diagnostic Code 5261.  Furthermore, the 
evidence clearly demonstrates that there is no ligamentous 
instability or recurrent subluxation of either knee.  Thus, 
a separate disability rating under Diagnostic Code 5257 is 
also not warranted.

Finally, the Board finds that referral for extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
the present case as the evidence fails to establish that 
there are exceptional circumstances that render the schedular 
evaluation to be inadequate, such as marked interference with 
employment or frequent periods of hospitalization.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The evidence does not show that the Veteran is 
unable to be employed due to his bilateral knee degenerative 
joint disease.  Neither does the evidence show that the 
Veteran has had frequent periods of hospitalization due to 
these disabilities that has interfered with his employment or 
daily life.  Thus, the Veteran's disabilities are not 
consistent with an exceptional disability picture.  

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).   Thus the Board finds that the 
preponderance of the evidence is against referral of the 
Veteran's claim for extraschedular consideration.


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an initial increased rating of 50 percent for 
posttraumatic stress disorder (PTSD), is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.

Entitlement to an initial disability rating in excess of 10 
percent for service-connected chronic lumbar strain with 
scoliosis is denied.

Entitlement to a disability rating of 10 percent for service-
connected degenerative joint disease, right knee, is granted.

Entitlement to a disability rating of 10 percent for service-
connected degenerative joint disease, left knee, is granted.






____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


